203 N.W.2d 400 (1973)
J. Derck AMERMAN and James L. Wegner, individually and d. b. a. Wegner, Wegner & Amerman, Respondents,
v.
LAKELAND DEVELOPMENT CORPORATION, et al., Appellants.
No. 43517.
Supreme Court of Minnesota.
January 5, 1973.
Harry H. Peterson, Minneapolis, for appellants.
Wegner, Wegner & Amerman, Minneapolis, for respondents.
Heard before KNUTSON, C. J., and ROGOSHESKE, TODD, and SCHULTZ, JJ.
PER CURIAM.
Defendants Walter and Theodore Anderson appeal from a judgment determining and awarding attorneys' fees for legal services rendered to them by plaintiffs. The single issue raised is whether the evidence sustains the trial court's factual determination that $13,600 rather than $37,000, the amount claimed by plaintiffs, represents the reasonable value of the legal services.
Our review of the evidence, including plaintiffs' answers to interrogatories received as an exhibit during trial, convinces us that there is ample evidentiary support for the court's determination. Since it is fundamental that the reasonable value of attorneys' fees is a question of fact,[1] and the findings of the trial court must be upheld by a reviewing court unless *401 clearly erroneous,[2] no purpose would be served in demonstrating the basis for our conclusion. Despite defendants' election not to challenge the evidentiary sufficiency of the court's findings by a post-trial motion and their contrary contentions on this appeal, the trial court's explanatory memorandum accompanying the findings adequately demonstrates the court's painstaking efforts to weigh all of the evidence submitted and to apply all proper legal standards in order to determine the reasonableness of the fees awarded.[3]
Affirmed.
NOTES
[1]  See, Dolf v. Schlactenhaufen, 269 Minn. 488, 131 N.W.2d 620 (1964); Meagher v. Kavli, 251 Minn. 477, 88 N.W.2d 871 (1958).
[2]  Rule 52.01, Rules of Civil Procedure.
[3]  Obraske v. Woody, 294 Minn. 105, 199 N.W.2d 429 (1972).